DETAILED ACTION

Reasons for Allowance
Claims 1 - 7, 11 to 13, 16, 17, 19, 20, 23, 25, 26 and 28 to 30 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s application filed on 01/17/2020 has been reviewed by the examiner in view of prior arts of records Bouserhal et al. (US 2019/0214038 A1), and the prior arts of records Bouserhal fails to teach the cited claim limitations of “a fit quality assessor adapted to analyse the group of acoustic filter coefficients and determine at least one fit quality indicator according to the at least one of the groups of acoustic filter coefficients”.  Prior art Bouserhal teaches a method, and device, for enhancing speech generated from bone and tissue conduction of a user of an In-ear device in a noisy environment, the Intra-aural device having an in-ear microphone adapted to be in fluid communication with the ear canal of the user and an outer-ear microphone adapted to be in fluid communication with the environment outside the ear. The method comprises applying an adaptive filter on the in-ear microphone signal, using the outer-ear microphone signal as a reference for the ambient noise and interrupting the application of the adaptive filter to the In-ear microphone signal upon detecting speech by the user. However, prior art Bouserhal fails to teach the cited claim limitations of “a fit quality assessor adapted to analyse the group of acoustic filter coefficients and determine at least one fit quality indicator according to the at least one of the groups of acoustic filter coefficients”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




January 12, 2021
/SIMON KING/Primary Examiner, Art Unit 2653